Citation Nr: 0503366	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-27 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
pension benefits.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 decision from the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant's spouse has not met the basic service 
eligibility requirements and may not be considered a veteran 
for purposes of VA benefits.  38 U.S.C.A. §§ 101, 107 (West 
2002); 38 C.F.R. §§ 3.1, 3.8, 3.9, 3.203 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in May 2003.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, and to obtain records.  The 
claimant was specifically advised of the type of evidence 
which would establish the claims and the claimant was 
afforded additional time to submit such evidence.  Thus, the 
claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The appellant was also provided notice that he 
should submit pertinent evidence in his possession per 38 
C.F.R. § 3.159(b)(1).  He was advised of how and where to 
send this evidence and how to ensure that it was associated 
with his claim.  

In this case, the appellant had VCAA content-complying notice 
and proper subsequent VA process.  The VCAA letter was issued 
in May 2003, prior to the July 2003 decision.  The AOJ has 
issued a statement of the case in September 2003 and a 
supplemental statement of the case February 2004.  Thus, in 
sum, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and opinions.  The 
claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  Accordingly, the 
Board concludes it should proceed, as specific notice as to 
what evidence the claimant could or should obtain has been 
provided in effect and no additional pertinent evidence was 
submitted.  There is no indication that there is any 
additional relevant competent evidence to be obtained either 
by the VA or by the claimant, and there is no other specific 
evidence to advise him to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The claimant has had sufficient notice of the type of 
information needed to support the claim and the evidence 
necessary to complete the application.  Therefore, the duty 
to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Factual Background

In association with his application for Dependency and 
Indemnity Compensation (DIC) benefits, received in May 2003, 
the appellant provided a certification from the General 
Headquarters of the Armed Forces of the Philippines, Office 
of the Adjutant General.  His spouse's military status is 
reflected as "Grla" from February 1943 to April 1945, with 
the 98th Infantry, 93rd Division.  

In May 2003, the agency of original jurisdiction (AOJ) 
requested that the service department (National Personnel 
Records center (NPRC) verify the service of the appellant's 
spouse.  The AOJ provided her full name, the alleged dates of 
service, unit of assignment, and other identifying 
information pertaining to the appellant's spouse.

In July 2003, the NPRC reported that the appellant's spouse 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.

Criteria

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2004).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A 
"service-connected" disability is a disability that was 
incurred or aggravated in the line of duty during active 
military, naval, or air service. 38 U.S.C.A. § 101(16); 38 
C.F.R. § 3.1(k).  "Active military, naval, and air service" 
includes active duty.  "Active duty" is defined as full-time 
duty in the Armed Forces.  38 C.F.R. § 3.6(a)-(b).  

"Armed Forces" consists of the United States Army, Navy, 
Marine Corps, Air Force, and Coast Guard, including their 
Reserve components.  38 C.F.R. § 3.1.

Additionally, service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
Guerrilla service, is recognized service for certain VA 
purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. §§ 
3.8, 3.9.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions:  (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203.  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  38 C.F.R. §§ 3.8, 3.9.  Moreover, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that a service 
department determination as to an individual's service shall 
be binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530 
(1992); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

Analysis

As noted above, the Court has held that a service department 
determination as to whether an individual had qualifying 
service is binding on VA. See Duro; Dacoron.  The service 
department has determined that the appellant's spouse had no 
qualifying service.

The Board notes that the appellant has not provided 
information pertaining to his spouse's service different from 
that upon which the service department certification is 
based.  To the extent that the appellant asserted in his VA 
Form 9, received in September 2003, that his spouse's first 
name was misspelled in the NPRC request, the Board notes that 
the spelling of the name provided to the NPRC was the exact 
same spelling as that provided by the appellant in 
correspondence received in January 2004 and May 2003, the 
death certificate, received in May 2003, the January 1998 
certification from the General Headquarters of the Armed 
Forces of the Philippines, Office of the Adjutant General, 
and a 1958 marriage certificate.  In any event, the Board 
again notes that the Court has held that a service department 
determination as to an individual's service shall be binding 
on VA.  See Duro; Dacoron.

Therefore, inasmuch as the service department's determination 
as the service of the appellant's spouse is binding on VA, 
the Board concludes that the appellant's spouse is not 
considered a "veteran" for purposes of entitlement to VA 
benefits.  Therefore, the appellant's claim for entitlement 
to VA benefits, to include DIC benefits, must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).








ORDER

Basic eligibility for VA benefits is not established; thus, 
the appeal is denied.



____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


